Title: To George Washington from Samuel Davidson, 28 May 1792
From: Davidson, Samuel
To: Washington, George



Sir
George Town 28 May 1792.

Sensible of the multiplicity of important business which must necessarily occupy your attention, I would not presume to trespass thus on your time, did not events of the first importance to my own welfare and happiness, compel me however painful, to apply to you as the source from whence alone relief can flow, a knowledge of your disposition to render impartial Justice, inspires me with the confidence, to state a few facts.
Soon after your proclamation establishing the permanent residence

of Congress on the Potowmac appear’d I became a purchaser of property in the now City of Washington to the amount of £6000, to effect which purchase I have involved nearly my all, add to this, I prevailed with an only Brother in this country—the father of a numerous family—to become an Adventurer in that enterprize to the amount of £4500. these speculations during the Administration of Major L’Enfant, had promised us great advantages, in so much that during that period ’twas in our power to have disposed of them at a very handsome advance. It is a very melancholy fact, of very general credence, that since that unhappy Secession, the property in the city has become of little or no value, arising as I concieve from the total incompetency of the present Commissioners to a due and energetic execution of the duties of their office—the individual and private character of the present Commissioners is undeniably amiable and respectable, but not having had the education and habits of men of business, they certainly are totally disqualified to conduct operations of so extensive and complex a nature, which requires not only constant and unremitted attention, but all the energy and spirit of the most active mind, to every Proprietor the fact comes home with peculiar force, that since the conducting the business has devolved on the Commissioners alone, all public confidence in the object is lost, the Proprietors retrospect its late situation in comparison with its present, with the most poignant sorrow, since they now perceive a total abatement of disposition in individuals to speculate in the property, this distressing fact from whatever cause it may arise has excited the most serious apprehensions in the mind of every friend to the business—affairs thus situated and having embarked the greater part of my Property in the new City, I am alarmed for my own fate, I have been restrained from expressing my sentiments until the present moment from considerations of respect to you and in the wish and expectation that some change ere this moment would have taken place which might have cherished those hopes with which in the first instance I was inspired.
It is probable my character may have been pourtrayed to you in an unamiable point of view, by the tongue of malice, respecting a refusal to Mr Ellicott to cut a ditch through my land, a wish to stand justified to you induces me to detail a few particulars relative to that transaction: when Major L’Enfant was here clothed

with authority, he requested me to dig clay in one of the Public Streets and observed it would be of service to the Public, he pointed out the spot the most proper and I accordingly at my own expence employed Men to turn it up, with an intention of building a House in the City while I was in the execution of this work and under the impression that my authority was good, I received a laconic and mandatory letter from the Commissioners replete with all the airs of the most dictatorial authority commanding me to desist and a subsequent one threatening me with most rigorous prosecution in the federal court if I did not comply, having my feelings thus wounded by the insolent manner in which I was treated I have felt myself perfectly justified in the refusal of a request from them, reasonable in itself and which on another occasion I should have chearfully acquiesed in.
As daily and repeated complaints are made by the Proprietors against the measures of the Commissioners, a sense of justice to their own characters as well as an anxiety for the interests of the city induces them to collect a few of the facts on which they found their complaints and which in a few days will be forwarded to you, in the most perfect confidence that as far as they can be substaintiated you will give them the attention they may deserve.
Throwing myself on your candour to pardon the freedom I have taken in thus addressing you, I remain with sentiments of the greatest respect. Sir Your most obedt hum. Servt

Sam: Davidson

